United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Domenic Scavuzzo, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0512
Issued: June 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 3, 2017 appellant, through counsel, filed a timely appeal from a July 8, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
cervical conditions causally related to the accepted March 16, 2015 employment injury.
FACTUAL HISTORY
On July 28, 2016 appellant, a 63-year-old woodcrafter, filed a traumatic injury claim (Form
CA-1) alleging that he sustained a neck and leg injury on March 16, 2015 as a result of slipping
on ice while getting logs in the performance of duty. He did not stop work. Appellant also filed
claims for wage-loss compensation (Form CA-7) for the period September 21 to October 23, 2015.
Appellant submitted a witness statement from a coworker indicating that appellant slipped
and fell on ice at work during the winter of 2015 on the north side of Building 369.
In a March 18, 2015 report Dr. Matthew T. Mayr, a Board-certified neurosurgeon,
diagnosed neck pain, whiplash, and arm numbness. He noted that appellant presented with neck
pain resulting from a ground-level fall. Appellant had slipped on ice and landed on his back. He
had no loss of consciousness. Upon physical examination, Dr. Mayr found atrophy of appellant’s
left hand due to a prior C8 radiculopathy. He noted that appellant still had numbness in those
areas.
A magnetic resonance imaging (MRI) scan of the cervical spine dated June 8, 2015
demonstrated an interval change at the C5-6 level with a disc herniation centrally and into the right
neural foramen.
In a May 28, 2015 report, Dr. Mayr noted that appellant had increasing neck and arm pain.
He noted that appellant had new right arm numbness that he had never had before and if he held
his hand over his head, the whole arm went numb. On June 18, 2015 Dr. Mayr found that a cervical
spine MRI scan showed a new herniated disc at C5-6. He also found that plain films showed
severe degenerative disc disease at C4-5, C5-6, and C6-7 with collapse and significant anterior
osteophytes. Dr. Mayr diagnosed herniated nucleus pulposus (HNP), cervical, and recommended
surgery. On July 16, 2015 he indicated that appellant had been under his care for cervical
spondylosis and stenosis and was planning to proceed with surgical intervention. On July 22, 2015
Dr. Mayr advised that appellant was capable of working with the following restrictions: no lifting,
pushing, or pulling greater than 25 pounds; and no repetitive bending or twisting.
In an October 26, 2015 letter, OWCP advised appellant of the deficiencies of his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted a narrative statement dated October 27, 2015 indicating
that he previously had “TI surgery, but there was nothing wrong with C3, C4, or C5.”
By decision dated November 19, 2015, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish causal relationship between his diagnosed
conditions and the accepted March 16, 2015 employment incident.

2

On December 18, 2015 counsel requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. Appellant submitted hospital records regarding his
anterior cervical discectomy and fusion at C4-7 performed by Dr. Mayr on September 14, 2015,
which included pre- and postoperative diagnostic testing results.
In a May 23, 2016 letter, counsel withdrew his request for an oral hearing and requested
that the case proceed to a review of the written record.
Appellant submitted further documentation of his September 14, 2015 cervical surgery,
including significant additional submissions of hospital records. He also submitted reports dated
March 18, 2015 through April 6, 2016 from Dr. Mayr who reiterated that appellant slipped and
fell on ice at work on March 16, 2015 and injured his back, neck, and arm. Dr. Mayr indicated
that appellant was still having problems where he could not lift his head up and pain especially
while driving distances. On April 6, 2016 he reported that appellant’s pain was so bad that he
went to the emergency room to be checked out a couple of weeks prior.
In a January 5, 2016 report, Dr. Mayr opined that appellant had recovered sufficiently to
be able to return to light-duty work effective January 11, 2016 with the following restrictions: no
lifting, pushing, or pulling greater than 10 pounds; no prolonged driving; no repetitive bending;
no overhead work; and no crawling.
On April 19, 2016 Dr. Mayr noted that appellant was still under his care and provided the
following work restrictions to be in effect for six months: no lifting, pushing, or pulling greater
than 10 pounds; no overhead work; no repetitive bending or twisting; no crawling; and no
prolonged driving.
By decision dated July 8, 2016, an OWCP hearing representative conducted a review of
the written record and reversed the November 19, 2015 decision in part, finding appellant had
established his claim for whiplash, resolved. The hearing representative also affirmed the
November 19, 2015 decision in part, finding that the medical evidence of record was insufficient
to establish causal relationship between appellant’s other diagnosed conditions and the accepted
March 16, 2015 employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4

3

Id.

4

See T.H., 59 ECAB 388 (2008).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence, generally
only in the form of medical evidence, to establish that the employment incident caused a personal
injury. An employee may establish that the employment incident occurred as alleged, but fail to
show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
By decision dated July 8, 2016, an OWCP hearing representative accepted appellant’s
claim for whiplash, resolved. Therefore, the issue currently under consideration is whether
appellant’s cervical conditions are causally related to the March 16, 2015 employment injury. The
Board finds that he has not met his burden of proof to establish causal relationship.
In a report dated March 18, 2015, Dr. Mayr diagnosed neck pain, whiplash, and arm
numbness resulting from a ground-level fall at work on March 16, 2015 where appellant had
slipped on ice and landed on his back. Upon physical examination, he found atrophy of his left
hand due to a prior C8 radiculopathy. In his October 27, 2015 narrative statement, appellant
indicated that he previously had “TI surgery, but there was nothing wrong with C3, C4, or C5.”
In a May 28, 2015 report, Dr. Mayr noted that appellant had increasing neck and arm pain. He
also noted that appellant had new right arm numbness that he had never had before. On June 18,
2015 Dr. Mayr found that a cervical spine MRI scan showed a new herniated disc at C5-6. He
also found that plain films showed severe degenerative disc disease at C4-5, C5-6, and C6-7 with
collapse and significant anterior osteophytes. Dr. Mayr diagnosed cervical HNP, cervical
spondylosis, and cervical stenosis and recommended surgery. He performed an anterior cervical
discectomy and fusion at C4-7 on September 14, 2015.
The Board finds that Dr. Mayr failed to provide sufficient medical rationale explaining the
mechanism of how slipping on ice while getting logs at work on March 16, 2015 caused or
aggravated appellant’s cervical conditions. Dr. Mayr noted that appellant’s conditions occurred
while he was at work, but such generalized statements are insufficient to establish causal
relationship because they merely repeat appellant’s allegations and are unsupported by adequate
medical rationale explaining how his physical activity at work actually caused or aggravated the

5

Id.

6

Id.

4

diagnosed cervical conditions.7 The need for rationale is particularly important as the evidence of
record indicates that appellant had preexisting cervical conditions for which he received medical
treatment and prior surgery. Dr. Mayr did not otherwise sufficiently explain the reasons why
diagnostic testing and examination findings led him to conclude that the accepted March 16, 2015
injury at work was sufficient to have caused or contributed to the diagnosed cervical conditions.
Thus, the Board finds that the reports from Dr. Mayr are insufficient to establish that appellant
sustained cervical conditions causally related to the accepted March 16, 2015 employment injury
requiring surgical intervention on September 14, 2015.8
Other medical evidence of record, including diagnostic test reports, is of limited probative
value as it does not specifically address whether appellant’s diagnosed cervical conditions are
causally related to the accepted March 16, 2015 work injury.9
The Board finds that appellant has not submitted rationalized medical evidence sufficient
to support his allegation that he sustained cervical conditions and underwent surgery causally
related to the accepted March 16, 2015 employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he sustained
cervical conditions causally related to an accepted March 16, 2015 employment injury.

7

See K.W., Docket No. 10-0098 (issued September 10, 2010).

8

Cf. V.L., Docket No. 14-1040 (issued February 20, 2015) (where the claimant’s treating physician diagnosed a
herniated nucleus pulposus at C5-6 and explained that the employee was not symptomatic with neck pain until the
whiplash effects of the motor vehicle incident snapped her head up-and-down likely resulting in a herniated disc at
the level of the prior degenerative disc disease, the Board found that further development of the medical evidence was
warranted and remanded the case for a review by an OWCP medical adviser).
9

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

